Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160907-8(84)(85)(86)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  LEAGUE OF WOMEN VOTERS OF                                                                            Richard H. Bernstein
  MICHIGAN, MICHIGANDERS FOR FAIR                                                                      Elizabeth T. Clement
  AND TRANSPARENT ELECTIONS,                                                                           Megan K. Cavanagh,
                                                                                                                        Justices
  HENRY MAYERS, VALERIYA
  EPSHTEYN, and BARRY RUBIN,
            Plaintiffs-Appellees,
  and
  SENATE and HOUSE OF REPRESENTATIVES,
            Intervenors-Appellants,
                                                                    SC: 160907
  v                                                                 COA: 350938
                                                                    Ct of Claims: 19-000084-MM
  SECRETARY OF STATE,
  Defendant-Appellee.
  __________________________________________

  SENATE and HOUSE OF REPRESENTATIVES,
            Plaintiffs-Appellants,
                                                                    SC: 160908
  v                                                                 COA: 351073
                                                                    Ct of Claims: 19-000092-MZ
  SECRETARY OF STATE,
             Defendant-Appellee.
  ___________________________________________/

        On order of the Chief Justice, the separate motions of the American Civil Liberties
  Union of Michigan, the Michigan Manufacturers Association, and the State Government
  Leadership Foundation to file briefs amicus curiae are GRANTED. The amicus briefs
  submitted by those groups on January 28, 2020, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 4, 2020

                                                                               Clerk